A small boy on the run
remains vividly in my mind today, a boy with eyes that
have seen more horror than most of us in this Hall have
ever seen, a boy whom all of us have failed.
There are thousands of children like him in
Darfur. I met him when I visited areas of fear,
suffering, hunger and senseless violence. We owe that
boy in Darfur more: better performance; a stronger
connection between our declarations and our actions.
We have tools to prevent armed conflicts. We
have made many commitments to end oppression,
radically reduce poverty and protect our environment.
We have cures for many of the diseases that continue to
kill. The challenge before us is to use instruments for
peace, development and human rights, and to transform
our commitments into real action.
Cooperation across borders is not just a good
idea - it is a must. And for the truly global
challenges, the United Nations is indispensable. Our
joint commitment to the Charter of the United Nations
is an excellent starting point But as new threats emerge
and the world evolves, the United Nations must also
adapt.
We need a multilateralism that is effective, with
institutions that have teeth and a strong political will to
make them work. We need a multilateralism that is
based on common principles, not on the lowest
common denominator of the day. We need a rule-based
international order, applicable to all.
This is a crucial year for the United Nations. The
Secretary-General has, with great courage and vision,
led the way. The outcome of the summit sets the
direction. This session of the General Assembly has
been given the responsibility of following up on
important decisions. We must together achieve real
results in a number of areas. Let me highlight some of
the main challenges.
The first challenge is to make progress on the
Millennium Development Goals (MDGs). Millions of
people still suffer from extreme poverty. Important
progress has been made towards the goal of eradicating
poverty, but we need to do better. All developed
countries should make timetables for reaching the
target of 0.7 per cent of gross national income for
international development assistance by the year 2015.
Sweden will reach its one per cent target next year.
Equally important is that all countries live up to the
commitments on aid effectiveness, to our agreements
from Monterrey and to our promises to find new ways
of financing development.
Better progress in preventing maternal and child
mortality is vital for reaching many of the MDGs. We
must renew our commitment of universal access to
reproductive health care by 2015 and give more focus
to sexual and reproductive health care and rights.
Market access for goods and services must be
substantially improved for poor countries. Trade-
distorting subsidies need to be phased out. Sweden will
continue to work for reduced agricultural subsidies and
to press for speedy implementation of the development
dimension of the Doha work programme.
While the developed world can and should play a
bigger part in order to reach the MDGs, the developing
countries bear the critical responsibility for their own
development. The importance for the sustainability of
development efforts of good governance, well-
39

functioning democratic institutions and full respect for
human rights and the rule of law cannot be
underestimated.
The second challenge is to halt climate change.
Awareness of the connection between the way we live
our lives, particularly in the industrialized world, and
its effects on the long-term survival of our planet is
today greater than ever. But action is still much too
limited. It is deeply regrettable that no firm agreement
on the way forward was reached at the summit. All
parties to the Kyoto Protocol and to the United Nations
Climate Change Convention must continue to
implement their commitments. There is also a need to
urgently initiate a process aimed at controlling climate
change beyond the year 2012.
The third challenge is to combat terrorism
together. Terrorism has taken the lives of thousands of
innocent people. One of our most urgent priorities must
be to stop and prevent terrorism. It remains a threat to
all of us. We need to address these threats together,
with a broad strategy, and with respect for human
rights. The outcome of the summit has given us a
platform to build on. The United Nations should now
take the lead in developing a comprehensive counter-
terrorism strategy based on the Secretary-Generalís
excellent work. We must also conclude a
comprehensive convention on international terrorism,
including a legal definition, during the sixtieth session
of the General Assembly.
The fourth challenge is to better promote human
rights. Human rights are violated throughout the world,
creating enormous suffering and affecting both security
and development. Human rights must be mainstreamed
in all United Nations work as a core task of the
Organization. Sweden welcomes the decision to create
a Human Rights Council. That Council will need a
strong mandate to address any human rights situation,
respond to urgent human rights violations and monitor
compliance by all States with their human rights
obligations. We must all join in efforts to establish an
effective and legitimate Human Rights Council during
the sixtieth session.
The summit made a strong commitment to our
common responsibility to protect. We must now act
accordingly. The world has a responsibility to react in
order to prevent genocide, ethnic cleansing and crimes
against humanity. The Security Council must be ready
to take responsibility if and when a State cannot give
its citizens the necessary protection. However, it is not
just a question of acknowledging the obligation to act;
it is also a question of being prepared to actually do so.
The fifth challenge is to implement commitments
on disarmament and non-proliferation. Weapons of
mass destruction could kill all of us here, all at once.
They could wipe out villages, cities and entire
populations in seconds. Yet we still do not take the
threat seriously enough. It should have been made clear
at the summit that disarmament commitments are to be
implemented and that non-proliferation undertakings
are to be complied with. The countries in possession of
nuclear weapons have a special responsibility to
disarm. At the summit, decisions should have been
taken to strengthen verification. There should have
been commitments to make the Treaty on the Non-
Proliferation of Nuclear Weapons (NPT) and other
arms conventions universal. Negotiation processes
should have been given a boost by the summit. None of
that actually happened.
Sweden looks forward to the recommendations of
the Weapons of Mass Destruction Commission, chaired
by Mr. Hans Blix. The failure to address the threat
posed by weapons of mass destruction leaves us with
an immensely important task ahead.
The sixth challenge is to put the Peacebuilding
Commission in place promptly. Far too many people in
war-torn countries have seen a fragile peace relapse
into new conflict. With the establishment of the
Peacebuilding Commission, the United Nations is
better equipped to build peace in war-torn societies and
to prevent countries from relapsing into war. In order
to be successful, the Commission needs to draw on
lessons from international peace efforts. Regional
organizations will have important contributions to
make. The Peacebuilding Commission needs a well-
balanced composition, including major donor
countries. Let us establish this Commission before the
end of the year. Sweden is ready to do its part,
including through the swift provision of financial
contributions.
The seventh challenge is to reform the Security
Council and the Secretariat. United Nations reform will
not be complete without Security Council reform. If
the decisions of the Council are to be accepted as
legitimate and effectively implemented, the Council
needs to better represent the world of today. In
addition, the Councilís effectiveness must be
40

safeguarded. There should be no extension of the right
of veto, and the use of the veto should be limited. The
reform of the United Nations also requires the reform
of the Secretariat. The summit took several important
decisions on management reform. Those include a
review of internal rules, regulations and mandates and
the strengthening of the oversight system. But greater
flexibility must be given to the Secretary-General in
managing staff and resources. That would not only
make the Secretariat more efficient, but it would also
enable Member States to focus more on strategic issues
and make the Organization more dynamic.
The summit has provided essential momentum for
more effective multilateralism. The legacy of our
efforts will continue to be determined during the
sixtieth session of the General Assembly. During the
months ahead the task can be completed - the task to
create a United Nations capable of facing the
challenges of our time.
In conclusion, let me return to the subject with
which I began: Darfur. The United Nations must, above
all, serve the interests of the boy that I met there and of
all the other children, as well as the husbands, the
wives, the grandparents - men and women of this
world who lack security, hope and human dignity. That
is our mission.